DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 06/09/2022 have been entered.  Claims 1-7 and 9-10 remain pending in this application and are in condition for allowance.  Claim 8 is canceled via an Examiner's amendment (see below). 
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejection set forth in the Non-Final office action mailed on 03/17/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 06/17/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 8 is canceled.
Claim 9. The automatic breastfeeding machine according to claim 1, wherein the lactation supply device comprises a shell, an installation groove comprises a sleeve for storing lactation, a piston, a pushing rod and a pushing plate, an injection head at a front end of the sleeve extendingcomprisingwherein the distance detection sensor and the reflecting plate are electrically connected with the control device respectively; the lactation supply device further comprising wherein the screw is in threaded connection with the screw sleeve, and the screw sleeve is fixedly connected with the pushing plate; and the motor is electrically connected with a motor driver, and the motor driver is electrically connected with the control device.  
Claim 10. The automatic breastfeeding machine according to claim 1
Examiner’s Statement of Reason for Allowance
Claims 1-7 and 9-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the closest prior art is CN104546502 (as listed on the IDS dated 11/04/2019) and teaches an automatic breastfeeding method comprising: preparing a liquid for feeding for an infant ([0036]) an acquiring a sucking signal via a sucking action from a nipple (800, [0029], [0034]) and delivering the fluid for feeding to the infant via a stomach tube (700, [0029] and [0035]) but does not teach all of the aforementioned steps as recited in claim 1 below:
 “a method … when the premature infant sucks the detector again, acquiring, by the detector, a sucking action of the premature infant, converting the sucking action into a sucking signal and transmitting the sucking signal to the control device, starting the lactation supply device after the control device receives the sucking signal, and stopping supplying lactation after the lactation supply device supplies a certain amount of lactation to the premature infant through the stomach tube; and circulating in such manner until lactation in the lactation supply device is completely fed or the active lactation stage is ended; (3) a passive lactation stage: when the lactation in the lactation supply device is completely fed in the step (2), transmitting a signal that the lactation is completely fed by the lactation supply device to the control device, and closing, by the control device, the lactation supply device, without performing passive lactation supply on the premature infant by the lactation supply device; if residual lactation still exists in the lactation supply device after the active lactation stage is ended in the step (2), transmitting, by the lactation supply device, a signal that the residual lactation still exists to the control device, starting, by the control device, the lactation supply Appli cation No. New Attorney Docket No. 0192/OIO2PUSl1 Preliminary Amendmentto uniformly supply the residual lactation to the premature infant through the stomach tube until the lactation is completely fed, transmitting, by the lactation supply device, a signal that the lactation is completely fed to the control device, and closing, by the control device, the lactation supply device, without performing passive lactation supply on the premature infant by the lactation supply device; and (4) a rest stage: letting the premature infant rest until the rest stage is ended after the step (3) is finished.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783